Case 8:19-cv-00913-DSF-KES Document 26 Filed 04/23/20 Page 1 of 2 Page ID #:141


                                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   United Soccer Leagues LLC, a Delaware           Case No. 8:19-cv-00913-DSF-KES
     corporation,
12                                                   ORDER ON JOINT STIPULATION
                 Plaintiff,                          OF DISMISSAL WITH
13                                                   PREJUDICE
           vs.
14                                                   Judge:      Hon. Dale S. Fischer
     United Premier Soccer League Inc.,              Ctrm:       7D
15                                                   Trial Date: October 20, 2020
                 Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -1-
     ORDER ON JOINT STIPULATION OF DISMISSAL                      Case No: 8:19-cv-00913-DSF-KES
Case 8:19-cv-00913-DSF-KES Document 26 Filed 04/23/20 Page 2 of 2 Page ID #:142




 1         The Court, having considered the Joint Stipulation of Dismissal with Prejudice
 2   submitted by Plaintiff United Soccer Leagues LLC and Defendant United Premier
 3   Soccer League Inc., and good cause being found, it is hereby ORDERED that:
 4         (1)    Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all claims asserted by the
 5   plaintiff in this action may be dismissed, with prejudice; and
 6         (2)    Each party will bear its own attorneys’ fees, costs, and expenses.
 7
 8         Good cause appearing,
 9
10         IT IS SO ORDERED.
11   DATED: April 23, 2020
12
                                            Honorable Dale S. Fischer
13                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
     ORDER ON JOINT STIPULATION OF DISMISSAL                          Case No: 8:19-cv-00913-DSF-KES
